UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22946 Guggenheim Strategy Funds Trust (Exact name of registrant as specified in charter) 805 King Farm Blvd, Suite 600, Rockville, MD 20850 (Address of principal executive offices) (Zip code) Amy J. Lee 805 King Farm Blvd, Suite 600, Rockville, MD 20850 (Name and address of agent for service) Registrant's telephone number, including area code:(301) 296-5100 Date of fiscal year end:September 30 Date of reporting period:October 1, 2014 – September 30, 2015 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Dear Shareholder: Guggenheim Partners Investment Management, LLC “GPIM” or the “Investment Manager”) is pleased to present the annual shareholder report for the Funds in the Guggenheim Strategy Funds Trust: Guggenheim Strategy Fund I, Guggenheim Strategy Fund II, Guggenheim Strategy Fund III, and Guggenheim Variable Insurance Strategy Fund III (each a “Fund” and together, the “Funds”). The report covers the annual fiscal period ended September 30, 2015. The investment objective for the Funds is to seek a high level of income consistent with the preservation of capital. There is no guarantee that the Funds will achieve their objective. GPIM is responsible for the management of the Funds’ portfolio of investments. GPIM is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. Guggenheim Funds Distributors, LLC is the distributor of the Funds. Guggenheim Funds Distributors, LLC is affiliated with Guggenheim Partners, LLC and GPIM. We encourage you to read the Economic and Market Overview section of the report, which follows this letter, and then information on the Funds. We are committed to providing innovative investment solutions and appreciate the trust you place in us. Sincerely, Donald C. Cacciapaglia President and Chief Executive Officer October 31, 2015 Read a prospectus and summary prospectus (if available) carefully before investing. It contains the investment objectives, risks, charges, expenses and other information, which should be considered carefully before investing. Obtain a prospectus and summary prospectus (if available) at guggenheiminvestments.com or call 800.820.0888. There can be no assurance that any investment product will achieve its investment objective(s). There are risks associated with investing, including the entire loss of principal invested.Investing involves market risks. The investment return and principal value of any investment product will fluctuate with changes in market conditions. ECONOMIC AND MARKET OVERVIEW At the end of the period, the underlying U.S. economy continued to maintain its strong footing. A market correction that began in August persisted through the end of the period; September and October are historically difficult times for the stock market, and by extension, risk assets of any kind, including credit. Markets had been performing solidly for most of the period. Growth mid-year bounced back from a weather-induced slowdown in the first quarter, with GDP increasing 3.9% for the second quarter. The labor and housing markets continued to strengthen, and the drop in gas prices was acting as a tax cut, which was expected to increase consumer spending power going into the holiday season. Even though labor markets are moving toward full employment, questions remain about the viability of sustained economic expansion in the U.S. In particular, there is debate about the net effect of declining energy prices and a stronger dollar. These are both positive for the U.S. consumer, but low oil prices hurt the U.S. energy industry and a strong dollar is challenging for U.S. manufacturers. In addition, oil prices and the strong dollar exert a downward pressure on inflation, and a risk of deflation is a negative for the economy. At the same time, currency devaluation, particularly in Japan and the euro zone, is putting pressure on countries to devalue to improve export competitiveness. Those countries slow to devalue, like China, are feeling economic pressure at home, driving down asset prices, and increasing deflationary pressures, escalating the risk of financial contagion abroad. China may have to devalue the renminbi further due to continued slowing in the economy. Combined with the tepid expansion in both Europe and Japan, the pressure will be for central banks there to increase easing measures. The U.S. Federal Reserve (the Fed) is hard pressed to justify a rate increase based on its self-prescribed metrics, which include rising inflation and an improved employment situation with clearly rising wages. At best, policymakers can argue that the prospects for wage growth and inflation are improving, but clear evidence is lacking. A preemptive rate increase seems risky and opens the Fed to potential criticism given the fragility in financial markets and the prospect that rising U.S. rates could further strengthen the dollar and also potentially exacerbate foreign economic turbulence. While prices and wages remain tame, the risk of another asset bubble is increasing. The longer policy remains highly accommodative, the greater the likelihood that asset classes including commercial real estate, equities, or certain categories of bonds could become overvalued. At period end, the risk of financial contagion remained high, which could result in central banks providing additional liquidity or delaying rate increases. Use of the monetary printing press is a handy tool to prop up asset prices and temporarily spur economic growth, which is the main reason a recession does not appear to be on the horizon for either the G-7 nations or China. It’s also worth noting that there has never been a recession in the post-war period without the Fed first raising interest rates, after which it typically takes several years for a recession to be induced. For the 12 months ended September 30, 2015, the Standard & Poor’s 500® Index* (“S&P 500®”) returned -0.61%. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index* returned -8.66%. The return of the MSCI Emerging Markets Index* was -19.28%. In the bond market, the Barclays U.S. Aggregate Bond Index* posted a 2.94% return for the period, while the Barclays U.S. Corporate High Yield Index* returned -3.43%. The return of the Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index* was 0.02% for the 12-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. *Index Definitions The following indices are referenced throughout this report. Indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees, or expenses. Bank of America (“BofA”) Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS. Barclays U.S. Corporate High Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. & Canada. MSCI Emerging Markets Index is a free float-adjusted market capitalization-weighted index that is designed to measure equity market performance in the global emerging markets. S&P 500® Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is considered a representation of the U.S. stock market. Dear Shareholder: For the annual fiscal period ended September 30, 2015, the returns of the Funds were: Guggenheim Strategy Fund I 1.06% Guggenheim Strategy Fund II 1.31% Guggenheim Strategy Fund III 1.86% Guggenheim Variable Insurance Strategy Fund III 1.89% For comparison, the Barclays 1-3 Month U.S. Treasury Bill Index returned 0.02% for the fiscal year. The Funds as of September 30, 2015, were mainly invested in short duration asset-backed securities (ABS), collateralized mortgage obligations, corporate bonds, and cash equivalents. There is considerable overlap of allocations across strategies. However, the level of cash equivalents was largest in Strategy I, while the level of ABS and corporate bonds was largest in Strategy III. Positive returns were driven largely by carry in asset-backed securities, mortgage-backed securities, and corporate bonds. There were no significant detractors from performance for the period. A majority of the Fund’s structured credit holdings feature floating rates, yields higher than traditional securitized assets like auto or credit-card receivables, and, often, investment-grade ratings. Both CLOs and NA RMBS offer significant downside protection by limiting credit risk with amortizing structures and interest rate risk with floating coupons. Performance displayed represents past performance which is no guarantee of future results. The opinions and forecast expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. PERFORMANCE REPORT AND FUND PROFILE(Unaudited) September 30, 2015 Guggenheim Strategy Fund I Holdings Diversification (Market Exposure as % of Net Assets) Investments Value % of Net Assets Short Term Investments $ % Asset Backed Securities % Collateralized Mortgage Obligations % Corporate Bonds % Other Assets & Liabilities, net ) -0.4 % Total Net Assets $ % Average Annual Returns Periods Ended September 30, 2015 1 Year Since Inception (03/11/14) Guggenheim Strategy Fund I 1.06% 0.84% Barclays 1-3 Month U.S. Treasury Bill Index 0.02% 0.02% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. Net asset value (NAV) performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial NAV of $25.00 per share. Returns for periods of less than one year are not annualized. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Ten Largest Holdings (% of Total Net Assets) SPST, 1.19% 2.2% CDGJ Commercial Mortgage Trust, 2.06% 2.1% Lockwood Grove CLO Ltd., 1.67% 1.8% CSMC Series 2014-9R, 0.34% 1.7% Fortress Credit Opportunities V CLO Ltd., 2.17% 1.3% Fortress Credit Opportunities III CLO, LP, 2.17% 1.1% Tennenbaum Senior Loan Funding III LLC, 2.33% 1.1% Fifth Third Bank/Cincinnati OH, 1.24% 1.0% MCF CLO I LLC, 1.94% 1.0% Great Lakes CLO Ltd., 2.13% 1.0% Top Ten Total 14.3% “Ten Largest Holdings” exclude any short-term securities. PERFORMANCE REPORT AND FUND PROFILE(Unaudited) September 30, 2015 Guggenheim Strategy Fund I This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays 1-3 Month U.S. Treasury Bill Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged. It is not possible to invest directly in the Barclays 1-3 Month U.S. Treasury Bill Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. PERFORMANCE REPORT AND FUND PROFILE (Unaudited) September 30, 2015 Guggenheim Strategy Fund II Holdings Diversification (Market Exposure as % of Net Assets) Investments Value % of Net Assets Asset Backed Securities $ % Short Term Investments % Collateralized Mortgage Obligations % Corporate Bonds % Other Assets and Liabilities ) -0.5 % Total Net Assets $ % Average Annual Returns Periods Ended September 30, 2015 One Year Since Inception (03/11/14) Guggenheim Strategy Fund II 1.31% 1.10% Barclays 1-3 Month U.S. Treasury Bill Index 0.02% 0.02% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. Net Asset Value (NAV) performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial NAV of $25.00 per share. Returns for periods of less than one year are not annualized. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Ten Largest Holdings (% of Total Net Assets) SPST, 1.19% 2.6% CDGJ Commercial Mortgage Trust, 2.06% 2.0% Lockwood Grove CLO Ltd., 1.67% 1.9% CNH Equipment Trust, 0.38% 1.9% CSMC Series 2014-9R, 0.34% 1.6% MMAF Equipment Finance LLC, 0.39% 1.5% Ares XII CLO Ltd., 2.33% 1.4% Daimler Finance North America LLC, 1.01% 1.4% Cerberus Onshore II CLO LLC, 2.32% 1.3% JP Morgan Chase Commercial Mortgage Securities Trust, 1.19% 1.3% Top Ten Total 16.9% “Ten Largest Holdings” exclude any short-term securities. PERFORMANCE REPORT AND FUND PROFILE (Unaudited) September 30, 2015 Guggenheim Strategy Fund II This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays 1-3 Month U.S. Treasury Bill Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged. It is not possible to invest directly in the Barclays 1-3 Month U.S. Treasury Bill Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. PERFORMANCE REPORT AND FUND PROFILE (Unaudited) September 30, 2015 Guggenheim Strategy Fund III Holdings Diversification (Market Exposure as % of Net Assets) Investments Value % of Net Assets Asset Backed Securities $ % Collateralized Mortgage Obligations % Corporate Bonds % Short Term Investments % Senior Floating Rate Interests % Other Assets & Liabilities % Total Net Assets $ % Average Annual Returns Periods Ended September 30, 2015 1 Year Since Inception (03/11/14) Guggenheim Strategy Fund III 1.86% 1.53% Barclays 1-3 Month U.S. Treasury Bill Index 0.02% 0.02% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. Net asset value (NAV) performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial NAV of $25.00 per share. Returns for periods of less than one year are not annualized. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Ten Largest Holdings (% of Total Net Assets) SPST 2015-1 A, 1.19% 3.2% California Republic Auto Receivables Trust,0.44% 3.2% Cerberus Onshore II CLO LLC, 2.32% 2.4% CDGJ Commercial Mortgage Trust, 2.06% 1.9% Golub Capital Partners CLO 21M Ltd., 2.20% 1.7% Lockwood Grove CLO Ltd., 1.67% 1.7% CSMC Series 2014-7R, 0.36% 1.5% CSMC Series 2014-7R, 0.35% 1.5% Baker Street CLO II Ltd., 1.01% 1.4% Resource Capital Corporation 2014, 1.26% 1.4% Top Ten Total 19.9% “Ten Largest Holdings” exclude any short-term securities. PERFORMANCE REPORT AND FUND PROFILE (Unaudited) September 30, 2015 Guggenheim Strategy Fund III This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays 1-3 Month U.S. Treasury Bill Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged. It is not possible to invest directly in the Barclays 1-3 Month U.S. Treasury Bill Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. PERFORMANCE REPORT AND FUND PROFILE (Unaudited) September 30, 2015 Guggenheim Variable Insurance Strategy Fund III Holdings Diversification (Market Exposure as % of Net Assets) Investments Value % of Net Assets Asset Backed Securities $ % Collateralized Mortgage Obligations % Corporate Bonds % Short Term Investments % Senior Floating Rate Interests % Other Assets & Liabilities % Total Net Assets $ % Average Annual Returns Periods Ended September 30, 2015 One Year Since Inception (03/11/14) Guggenheim Variable Insurance Strategy Fund III 1.89% 1.50% Barclays 1-3 Month U.S. Treasury Bill Index 0.02% 0.02% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. Net Asset Value (NAV) performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial NAV of $25.00 per share. Returns for periods of less than one year are not annualized. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Ten Largest Holdings (% of Total Net Assets) SPST, 1.19% 3.3% Lockwood Grove CLO Ltd., 1.67% 2.1% CSMC Series, 0.35% 1.9% Resource Capital Corporation Ltd., 1.26% 1.8% CSMC Series 2014-7R, 0.36% 1.8% Baker Street CLO II Ltd., 1.01% 1.7% Cerberus Onshore II CLO LLC, 2.32% 1.7% Fortress Credit Opportunities V CLO Ltd., 2.18% 1.6% Tennenbaum Senior Loan Funding III LLC, 2.33% 1.6% FS Senior Funding Ltd., 2.08% 1.4% Top Ten Total 18.9% “Ten Largest Holdings” exclude any short-term securities. PERFORMANCE REPORT AND FUND PROFILE (Unaudited) September 30, 2015 Guggenheim Variable Insurance Strategy Fund III This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays 1-3 Month U.S. Treasury Bill Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged. It is not possible to invest directly in the Barclays 1-3 Month U.S. Treasury Bill Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. ABOUT SHAREHOLDER'S FUND EXPENSES(Unaudited) All mutual funds have operating expenses and it is important for our shareholders to understand the impact of costs on their investments. Shareholders of a Fund incur two types of costs: (i) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; and exchange fees; and (ii) ongoing costs, including management fees, administrative services, and shareholder reports, among others. These ongoing costs, or operating expenses, are deducted from a fund’s gross income and reduce the investment return of the fund. A Fund’s expenses are expressed as a percentage of its average net assets, which is known as the expense ratio. The following examples are intended to help investors understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period and held for the entire six-month period beginningMarch 31, 2015 and ending September 30, 2015. The following tables illustrate a Fund’s costs in two ways: Table 1. Based on actual Fund return. This section helps investors estimate the actual expenses paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the fifth column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. Investors may use the information here, together with the amount invested, to estimate the expenses paid over the period. Simply divide the Fund’s account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number provided under the heading “Expenses Paid During Period.” Table 2. Based on hypothetical 5% return. This section is intended to help investors compare a Fund’s cost with those of other mutual funds. The table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses paid during the period. The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the “SEC”) requires all mutual funds to calculate expenses based on the 5% return. Investors can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. The calculations illustrated above assume no shares were bought or sold during the period. Actual costs may have been higher or lower, depending on the amount of investment and the timing of any purchases or redemptions. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, and contingent deferred sales charges ("CDSC") on redemptions, if any. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. More information about a Fund’s expenses, including annual expense ratios for the past five years, can be found in the Financial Highlights section of this report. For additional information on operating expenses and other shareholder costs, please refer to the appropriate Fund prospectus. ABOUT SHAREHOLDER'S FUND EXPENSES(Unaudited) (continued) Expense Ratio1 Fund Return Beginning account value March 31, 2015 Ending Account Value September 30, 2015 Expenses Paid During Period2 Table 1.Based on actual Fund return3 Guggenheim Strategy Fund I % % $ $ $ Guggenheim Strategy Fund II % % Guggenheim Strategy Fund III % % Guggenheim Variable Insurance Strategy Fund III % % Table 2.Based on hypothetical 5% return (before expenses) Guggenheim Strategy Fund I % % $ $ $ Guggenheim Strategy Fund II % % Guggenheim Strategy Fund III % % Guggenheim Variable Insurance Strategy Fund III % % 1 Annualized. 2 Expenses are equal to the Fund's annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 3 Actual cumulative return at net asset value for the period March 31, 2015 to September 30, 2015. Guggenheim Strategy Fund I SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value SHORT TERM INVESTMENTS - 57.9% U.S. GOVERNMENT SECURITIES†† - 14.2% United States Treasury Bill 0.00% due 10/22/151 $ $ 0.00% due 10/15/151 0.00% due 12/17/151 0.00% due 12/03/151 0.00% due 11/12/151 0.00% due 02/04/161 Total U.S. Government Securities (Cost $135,980,378) FEDERAL AGENCY DISCOUNT NOTES†† - 14.1% Federal Home Loan Bank 0.00% due 10/07/151,2 0.00% due 10/30/151,2 0.00% due 10/02/151,2 0.00% due 11/13/151,2 0.00% due 10/09/151,2 0.00% due 10/23/151,2 0.00% due 11/04/151,2 Total Federal Agency Discount Notes (Cost $135,193,766) COMMERCIAL PAPER†† - 28.2% Hasbro, Inc. 0.35% due 10/02/15 General Mills, Inc. 0.22% due 10/06/153 Diageo Capital plc 0.30% due 10/07/153 Kellogg Co. 0.37% due 10/06/153 John Deere Capital Corp. 0.00% due 10/16/153 Ryder System, Inc. 0.37% due 10/13/15 American Water Capital Corp. 0.37% due 10/13/153 Nissan Motor Acceptance Corp. 0.35% due 10/19/15 0.37% due 10/26/153 Harley-Davidson Funding Corp. 0.30% due 10/27/153 Snap-On, Inc. 0.30% due 10/01/15 Clorox Co. 0.30% due 10/26/153 AbbVie, Inc. 0.30% due 10/01/15 Apple, Inc. 0.15% due 10/14/153 Bacardi USA, Inc. 0.43% due 10/14/153 V.F. Corp. 0.35% due 10/20/153 Aon Corp. 0.47% due 10/23/153 Bemis Co. 0.43% due 10/22/153 AirGas, Inc. 0.44% due 10/05/153 Face Amount/ Shares Value SHORT TERM INVESTMENTS - 57.9% (continued) COMMERCIAL PAPER†† - 28.2% (continued) Mattel, Inc. 0.27% due 10/13/15 $ $ Campbell Soup Co. 0.35% due 10/14/153 Total Commercial Paper (Cost $269,919,657) ASSET BACKED SECURITES†† - 1.3% CNH Equipment Trust 2015-A 0.25% due 03/24/16 Volvo Financial Equipment LLC 0.35% due 03/15/163 Total Asset Backed Securites (Cost $12,728,157) MONEY MARKET INSTRUMENTS† - 0.1% Dreyfus Treasury Prime Cash Management Institutional Shares 0.00%6 (Cost $626,264) $ Total Short Term Investments (Cost $554,448,222) Face Amount Value ASSET BACKED SECURITIES†† - 20.3% Collateralized Loan Obligations -17.6% Lockwood Grove CLO Ltd. 2014-1A, 1.67% due 01/25/243,4 $ $ Fortress Credit Opportunities V CLO Ltd. 2014-5A, 2.17% due 10/15/263,4 Fortress Credit Opportunities III CLO, LP 2014-3A, 2.17% due 04/28/263,4 Tennenbaum Senior Loan Funding III LLC 2014-3, 2.33% due 10/24/244 MCF CLO I LLC 2013-1A, 1.94% due 04/20/233,4 Great Lakes CLO Ltd. 2014-1A, 2.13% due 04/15/253,4 Telos CLO Ltd. 2014-5A, 1.84% due 04/17/253,4 Golub Capital Partners CLO 21M Ltd. 2014-21A, 2.20% due 10/25/263,4 CVP Cascade CLO-1 Ltd. 2014-CLO1, 1.74% due 01/16/263,4 Portola CLO Ltd. 2007-1A, 2.47% due 11/15/213,4 Guggenheim Strategy Fund I SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value ASSET BACKED SECURITIES†† - 20.3% (continued) Collateralized Loan Obligations -17.6% (continued) Cerberus Onshore II CLO LLC 2014-1A, 2.32% due 10/15/233,4 $ $ Lime Street CLO Corp. 2007-1A, 1.30% due 06/20/213,4 Monroe Capital CLO Ltd. 2014-1A, 2.10% due 10/22/263,4 NewMark Capital Funding CLO Ltd. 2013-1A, 1.40% due 06/02/253,4 Golub Capital Partners CLO Ltd. 2015-25A, 2.29% due 08/05/273,4 Centurion CDO 9 Ltd. 2005-9A, 0.54% due 07/17/193,4 Venture VII CDO Ltd. 2006-7A, 0.52% due 01/20/223,4 Baker Street CLO II Ltd. 2006-1A, 1.01% due 10/15/193,4 Babson CLO Ltd. 2007-1X, 0.51% due 01/18/214 Flagship CLO VI 2007-1A, 2.73% due 06/10/213,4 AMMC CLO 15 Ltd. 2014-15A, 1.58% due 12/09/263,4 CFIP CLO 2014-1 Ltd. 2014-1A, 1.75% due 04/13/253,4 Madison Park Funding V Ltd. 2007-5A, 1.78% due 02/26/213,4 TICP CLO I Ltd. 2014-1A, 1.80% due 04/26/263,4 BNPP IP CLO Ltd. 2014-1A, 1.75% due 04/24/263,4 NewStar Arlington Senior Loan Program LLC 2014-1A, 2.90% due 07/25/253,4 NYLIM Flatiron CLO Ltd. 2006-1X, 0.55% due 08/08/204 NYLIM Flatiron CLO Ltd. 2006-1A, 1.78% due 08/08/203,4 Face Amount Value ASSET BACKED SECURITIES†† - 20.3% (continued) Collateralized Loan Obligations -17.6% (continued) Southfork CLO Ltd. 2005-1A, 1.35% due 02/01/173,4 $ $ Sands Point Funding Ltd. 2006-1A, 0.55% due 07/18/203,4 Total Collateralized Loan Obligations Collateralized Debt Obligations -2.6% ACRE Commercial Mortgage Trust 2014-FL2, 2.26% due 08/15/313,4 2014-FL2, 1.21% due 08/15/313,4 2014-FL2, 1.66% due 08/15/313,4 Wrightwood Capital Real Estate CDO Ltd. 2005-1A, 0.65% due 11/21/403,4 PFP Ltd. 2015-2, 2.21% due 07/14/343,4 Resource Capital Corporation Ltd. 2015-CRE4, 1.60% due 08/15/323,4 SRERS Funding Ltd. 2011-RS, 0.44% due 05/09/463,4 Total Collateralized Debt Obligations Automotive -0.1% Susquehanna Auto Receivables Trust 2014-1A, 0.58% due 10/17/163 Total Asset Backed Securities (Cost $195,686,109) COLLATERALIZED MORTGAGE OBLIGATIONS†† - 12.8% Residential Mortgage Backed Securities -8.8% CSMC Series 2014-7R, 0.35% due 10/27/363,4 2014-7R, 0.36% due 12/27/373,4 CSMC Series 2014-9R, 0.34% due 06/27/363,4 CSMC Series 2014-5R, 0.43% due 04/27/373,4 Guggenheim Strategy Fund I SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value COLLATERALIZED MORTGAGE OBLIGATIONS†† - 12.8% (continued) Residential Mortgage Backed Securities -8.8% (continued) Banc of America Funding Trust 2012-R4, 0.46% due 03/04/393,4 $ $ GCAT LLC 2014-2, 3.72% due 10/25/193,5 LSTAR Securities Investment Trust 2015-3, 2.20% due 03/01/203,4 2014-1, 3.29% due 09/01/213,4 GSMSC Resecuritization Trust 2014-3R, 0.37% due 11/26/363,4 CSMC Series 2014-2R, 0.40% due 02/27/463,4 CSMC Series 2014-6R, 0.37% due 09/27/363,4 Total Residential Mortgage Backed Securities Commercial Mortgage Backed Securities -4.0% CDGJ Commercial Mortgage Trust 2014-BXCH, 2.06% due 12/15/273,4 Resource Capital Corporation Ltd. 2014-CRE2, 1.26% due 04/15/323,4 GAHR Commercial Mortgage Trust 2015-NRF, 1.51% due 12/15/163,4 CSMC Series 2014-ICE, 1.01% due 04/15/273,4 COMM Mortgage Trust 2014-FL4, 1.16% due 07/13/313,4 Total Commercial Mortgage Backed Securities Total Collateralized Mortgage Obligations (Cost $122,840,084) Face Value Amount CORPORATE BONDS†† - 9.4% Financial -7.2% SPST 2015-1 A 1.19% due 03/24/16††† $ $ Fifth Third Bank/Cincinnati OH 1.24% due 08/20/184 Capital One North America/McLean VA 1.47% due 08/17/184 Royal Bank of Scotland Group plc 1.27% due 03/31/174 Citigroup, Inc. 1.26% due 07/25/164 Aon Corp. 3.13% due 05/27/16 Macquarie Bank Ltd. 1.12% due 03/24/173,4 JPMorgan Chase & Co. 0.95% due 02/26/164 Nomura Holdings, Inc. 1.79% due 09/13/164 Goldman Sachs Group, Inc. 1.50% due 04/30/184 Ameriprise Financial, Inc. 5.65% due 11/15/15 CCR Incorporated MT100 Payment Rights Master Trust 0.64% due 07/10/174 Total Financial Communications -1.0% AT&T, Inc. 2.95% due 05/15/16 Viacom, Inc. 6.25% due 04/30/16 Total Communications Consumer, Cyclical -0.6% Daimler Finance North America LLC 1.01% due 08/03/173,4 Consumer, Non-cyclical -0.6% UnitedHealth Group, Inc. 0.77% due 01/17/174 Total Corporate Bonds (Cost $89,660,766) Total Investments - 100.4% (Cost $962,635,181) $ Other Assets & Liabilities, net - (0.4)% Total Net Assets - 100.0% $ † Value determined based on Level 1 inputs —See Note 3. †† Value determined based on Level 2 inputs, unless otherwise noted —See Note 3. ††† Value determined based on Level 3 inputs —See Note 3. 1 Zero coupon rate security. Guggenheim Strategy Fund I SCHEDULE OF INVESTMENTS September 30, 2015 2 The issuer operates under a Congressional charter; its securities are neither issued nor guaranteed by the U.S. Government. 3 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $506,079,693 (cost $507,288,053), or 52.9% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 4 Variable rate security. Rate indicated is rate effective at September 30, 2015. 5 Security is a step up/step down bond.The coupon increases or decreases at regular intervals until the bond reaches full maturity. 6 Rate indicated is the 7-day yield as of September 30, 2015. plc Public Limited Company Guggenheim Strategy Fund II SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value SHORT TERM INVESTMENTS - 24.5% ASSET BACKED SECURITIES†† - 10.8% AUTOMOTIVE - 9.1% California Republic Auto Receivables Trust 0.44% due 10/17/16 $ $ 0.39% due 06/15/16 Ally Auto Receivables Trust 0.39% due 08/15/16 USAA Auto Owner Trust 0.38% due 08/15/16 Mercedes-Benz Auto Receivables Trust 0.39% due 08/15/16 CarMax Auto Owner Trust 0.35% due 05/16/16 Porsche Innovative Lease Owner Trust 0.32% due 05/23/161 Total Automotive EQUIPMENT - 1.7% Volvo Financial Equipment LLC 0.35% due 03/15/161 CNH Equipment Trust 0.25% due 03/24/16 Total Equipment Total Asset Backed Securities (Cost $38,175,729) U.S. GOVERNMENT SECURITIES†† - 3.4% United States Treasury Bill 0.00% due 10/15/152 0.00% due 10/22/152 Total U.S. Government Securities (Cost $11,999,793) COMMERCIAL PAPER†† - 6.4% Harley-Davidson Financial Services, Inc. 0.29% due 10/19/151 VF Corp. 0.34% due 10/08/151 John Deere Capital Corp. 0.16% due 10/16/151 Clorox Co. 0.30% due 10/26/151 American Water Capital Corp. 0.32% due 10/02/151 AON Corp. 0.50% due 10/14/151 Total Commercial Paper (Cost $22,597,532) FEDERAL AGENCY DISCOUNT NOTES†† - 1.8% Freddie Mac 0.00% due 10/05/152,3 Federal Home Loan Bank 0.00% due 10/30/152,3 0.00% due 10/07/152,3 Total Federal Agency Discount Notes (Cost $6,499,940) REPURCHASE AGREEMENTS††,4 - 1.6% Jefferies & Company, Inc. 1.69%, Open Maturity 2.70% due 10/01/15 3.20% due 10/28/15 Face Amount/Shares Value SHORT TERM INVESTMENTS - 24.5% (continued) REPURCHASE AGREEMENTS††,4 - 1.6% (continued) 3.20% due 10/01/15 $ $ Total Repurchase Agreements (Cost $5,651,000) MONEY MARKET INSTRUMENTS† - 0.5% Dreyfus Treasury Prime Cash Management Institutional Shares 0.00%7 (Cost $1,760,849) Total Short Term Investments (Cost $86,684,843) Face Amount Value ASSET BACKED SECURITIES†† - 42.4% Collateralized Loan Obligations -33.3% Lockwood Grove CLO Ltd. 2014-1A, 1.67% due 01/25/241,6 $ $ Golub Capital Partners CLO Ltd. 2014-21A, 2.20% due 10/25/261,6 2015-25A, 2.29% due 08/05/271,6 2014-10AR, 3.24% due 10/20/211,6 Great Lakes CLO Ltd. 2015-1A, 2.22% due 07/15/261,6 2014-1A, 2.89% due 04/15/251,6 2014-1A, 2.14% due 04/15/251,6 Ares XII CLO Ltd. 2007-12A, 2.33% due 11/25/201,6 Cerberus Onshore II CLO LLC 2014-1A, 2.32% due 10/15/231,6 FS Senior Funding Ltd. 2015-1A, 2.08% due 05/28/151,6 ACIS CLO Ltd. 2014-3A, 1.81% due 02/01/261,6 2015-6A, 1.89% due 05/01/271,6 Fortress Credit Opportunities V CLO Ltd. 2014-5A, 2.18% due 10/15/261,6 Fortress Credit Opportunities III CLO, LP 2014-3A, 2.22% due 04/28/261,6 2014-3A, 2.82% due 04/28/261,6 ACAS CLO Ltd. 2014-1AR, 2.64% due 09/20/231,6 Guggenheim Strategy Fund II SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value ASSET BACKED SECURITIES†† - 42.4% (continued) Collateralized Loan Obligations -33.3% (continued) Tennenbaum Senior Loan Funding III LLC 2014-3, 2.33% due 10/24/246 $ $ CIFC Funding Ltd. 2007-2A, 1.92% due 04/15/211,6 2013-3A, 3.29% due 01/29/251,6 2007-1A, 1.81% due 05/10/211,6 Marea CLO Ltd. 2015-1A, 2.09% due 10/15/231,6 AMMC CLO 15 Ltd. 2014-15A, 1.58% due 12/09/261,6 Fortress Credit BSL II Ltd. 2013-2A, 1.79% due 10/19/251,6 Telos CLO Ltd. 2014-5A, 1.84% due 04/17/251,6 2014-5A, 2.44% due 04/17/251,6 CFIP CLO Ltd. 2014-1A, 1.79% due 04/13/251,6 MCF CLO I LLC 2013-1A, 1.94% due 04/20/231,6 Highbridge Loan Management Ltd. 2014-1A, 2.57% due 09/20/221,6 Fortress Credit Investments IV Ltd. 2015-4A, 2.22% due 07/17/231,6 Centurion CDO Ltd. 2005-9A, 0.54% due 07/17/191,6 Babson CLO Ltd. 2007-1X, 0.51% due 01/18/216 Lime Street CLO Corp. 2007-1A, 1.30% due 06/20/211,6 Madison Park Funding VIII Ltd. 2014-8A, 2.50% due 04/22/221,6 Cavalry CLO II 2013-2A, 1.64% due 01/17/241,6 Monroe Capital CLO Ltd. 2014-1A, 2.10% due 10/22/261,6 Face Amount Value ASSET BACKED SECURITIES†† - 42.4% (continued) Collateralized Loan Obligations -33.3% (continued) Ares XXIII CLO Ltd. 2014-1AR, 2.49% due 04/19/231,6 $ $ NYLIM Flatiron CLO Ltd. 2006-1X, 0.55% due 08/08/206 2006-1A, 1.78% due 08/08/201,6 Regatta V Funding Ltd. 2014-1A, 3.45% due 10/25/261,6 TICP CLO I Ltd. 2014-1A, 1.80% due 04/26/261,6 BNPP IP CLO Ltd. 2014-1A, 1.75% due 04/24/261,6 Marathon CLO VI Ltd. 2014-6A, 2.36% due 05/13/251,6 Venture VII CDO Ltd. 2006-7A, 0.52% due 01/20/221,6 Regatta Funding Ltd. 2007-1A, 1.64% due 06/15/201,6 Gallatin CLO VII Ltd. 2014-1A, 2.34% due 07/15/231,6 NewMark Capital Funding CLO Ltd. 2013-1A, 1.45% due 06/02/251,6 Baker Street CLO II Ltd. 2006-1A, 1.02% due 10/15/191,6 Golub Capital BDC CLO LLC 2014-1A, 2.80% due 04/25/261,6 Venture VI CDO Ltd. 2006-1A, 1.78% due 08/03/201,6 LCM X, LP 2014-10AR, 3.14% due 04/15/221,6 Cent CLO, LP 2014-16AR, 2.55% due 08/01/241,6 CVP Cascade CLO Ltd. 2014-CLO1, 1.74% due 01/16/261,6 Flagship CLO VI 2007-1A, 2.73% due 06/10/211,6 Madison Park Funding V Ltd. 2007-5A, 1.78% due 02/26/211,6 Guggenheim Strategy Fund II SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value ASSET BACKED SECURITIES†† - 42.4% (continued) Collateralized Loan Obligations -33.3% (continued) Duane Street CLO IV Ltd. 2007-4A, 2.56% due 11/14/211,6 $ $ Westbrook CLO Ltd. 2006-1A, 2.05% due 12/20/201,6 NewStar Arlington Senior Loan Program LLC 2014-1A, 2.90% due 07/25/251,6 Newstar Commercial Loan Funding LLC 2014-1A, 2.89% due 04/20/251,6 Black Diamond CLO Ltd. 2005-2X, 1.00% due 01/07/186 TICP CLO II Ltd. 2014-2A, 2.34% due 07/20/261,6 Marathon CLO IV Ltd. 2012-4A, 1.72% due 05/20/231,6 San Gabriel CLO Ltd. 2007-1A, 2.58% due 09/10/211,6 Nantucket CLO Ltd. 2006-1X, 1.83% due 11/24/206 Brentwood CLO Corp. 2006-1A, 0.57% due 02/01/221,6 Sands Point Funding Ltd. 2006-1A, 0.55% due 07/18/201,6 Southfork CLO Ltd. 2005-1A, 1.35% due 02/01/171,6 Total Collateralized Loan Obligations Collateralized Debt Obligations -4.2% Resource Capital Corporation Ltd. 2015-CRE4, 1.60% due 08/15/321,6 2014-CRE2, 1.26% due 04/15/321,6 Triaxx Prime CDO Ltd. 2006-2A, 0.45% due 10/02/391,6 Wrightwood Capital Real Estate CDO Ltd. 2005-1A, 0.65% due 11/21/401,6 PFP Ltd. 2015-2, 2.21% due 07/14/341,6 Face Amount Value ASSET BACKED SECURITIES†† - 42.4% (continued) Collateralized Debt Obligations -4.2% (continued) ACRE Commercial Mortgage Trust 2014-FL2, 2.26% due 08/15/311,6 $ $ 2014-FL2, 1.21% due 08/15/311,6 2014-FL2, 1.66% due 08/15/311,6 SRERS Funding Ltd. 2011-RS, 0.45% due 05/09/461,6 Total Collateralized Debt Obligations Equipment -3.3% CNH Equipment Trust 2015-B, 0.38% due 06/03/16 MMAF Equipment Finance LLC 2015-AA, 0.39% due 06/03/161 Total Equipment Automotive -1.6% Hyundai Auto Lease Securitization Trust 2015-B, 0.38% due 06/15/161 Ford Credit Auto Lease Trust 2015-A, 0.32% due 05/16/161 Susquehanna Auto Receivables Trust 2014-1A, 0.58% due 10/17/161 Total Automotive Total Asset Backed Securities (Cost $150,671,013) COLLATERALIZED MORTGAGE OBLIGATIONS†† - 22.2% Residential Mortgage Backed Securities -11.8% CSMC Series 2014-9R, 0.34% due 06/27/361,6 2014-7R, 0.35% due 10/27/361,6 2014-7R, 0.36% due 12/27/371,6 2014-2R, 0.40% due 02/27/461,6 2014-5R, 0.43% due 04/27/371,6 2014-6R, 0.37% due 09/27/361,6 Banc of America Funding Ltd. 2013-R1, 0.41% due 11/03/411,6 Guggenheim Strategy Fund II SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value COLLATERALIZED MORTGAGE OBLIGATIONS†† - 22.2% (continued) Residential Mortgage Backed Securities -11.8% (continued) Banc of America FundingTrust 2012-R4, 0.46% due 03/04/391,6 $ $ Structured Asset Investment Loan Trust 2005-1, 0.91% due 02/25/351,6 2005-2, 0.93% due 03/25/356 LSTAR Securities Investment Trust 2015-3, 2.20% due 03/01/201,6 2014-1, 3.29% due 09/01/211 GCAT LLC 2014-2, 3.72% due 10/25/191,5 GSAMP Trust 2005-HE6, 0.63% due 11/25/356 Encore Credit Receivables Trust 2005-4, 0.63% due 01/25/366 First Frankin Mortgage Loan Trust 2006-FF4, 0.38% due 03/25/366 GSMSC Resecuritization Trust 2014-3R, 0.37% due 11/26/361,6 CIT Mortgage Loan Trust 2007-1, 1.64% due 10/25/371,6 Structured Asset Securities Corporation Mortgage Loan Trust 2006-NC1, 0.34% due 05/25/366 Accredited Mortgage Loan Trust 2007-1, 0.32% due 02/25/376 New Century Home Equity Loan Trust Series 2005-C, 0.44% due 12/25/356 HarborView Mortgage Loan Trust 2006-12, 0.41% due 01/19/386 Face Amount Value COLLATERALIZED MORTGAGE OBLIGATIONS†† - 22.2% (continued) Residential Mortgage Backed Securities -11.8% (continued) GreenPoint Mortgage Funding Trust Series 2007-AR1, 0.27% due 02/25/476 $ $ Total Residential Mortgage Backed Securities Commercial Mortgage Backed Securities -10.4% CDGJ Commercial Mortgage Trust 2014-BXCH, 2.06% due 12/15/271,6 JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL5, 1.19% due 07/15/311,6 2014-FL5, 2.31% due 07/15/311,6 COMM Mortgage Trust 2014-FL4, 1.56% due 07/13/311,6 2014-KYO, 2.55% due 06/11/271,6 2014-FL4, 1.16% due 07/13/311,6 CSMC Series 2014-ICE, 2.40% due 04/15/271,6 2014-ICE, 1.01% due 04/15/271,6 Morgan Stanley Capital I Trust 2015-XLF1, 2.41% due 08/14/311,6 BAMLL Commercial Mortgage Securities Trust 2014-ICTS, 1.31% due 06/15/281,6 2014-ICTS, 1.61% due 06/15/281,6 GAHR Commercial Mortgage Trust 2015-NRF, 1.51% due 12/15/161,6 BLCP Hotel Trust 2014-CLRN, 1.56% due 08/15/291,6 Total Commercial Mortgage Backed Securities Total Collateralized Mortgage Obligations (Cost $79,078,062) CORPORATE BONDS†† - 11.4% Financial -7.8% SPST 2015-1A, 1.19% due03/24/16††† Guggenheim Strategy Fund II SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value CORPORATE BONDS†† - 11.4% (continued) Financial -7.8% (continued) Fifth Third Bank/Cincinnati OH 1.24% due 08/20/186 $ $ Capital One North America/Mclean VA 1.47% due 08/17/186 Liberty Mutual Group, Inc. 6.70% due 08/15/161 Royal Bank of Scotland Group plc 1.27% due 03/31/176 CCR Incorporated MT100 Payment Rights Master Trust 0.64% due 07/10/176 Citigroup, Inc. 1.26% due 07/25/166 International Lease Finance Corp. 2.29% due 06/15/166 Macquarie Bank Ltd. 1.12% due 03/24/171,6 JPMorgan Chase & Co. 0.95% due 02/26/166 Nomura Holdings, Inc. 1.79% due 09/13/166 Goldman Sachs Group, Inc. 1.50% due 04/30/186 Face Value Amount CORPORATE BONDS†† - 11.4% (continued) Financial -7.8% (continued) Ameriprise Financial, Inc. 5.65% due 11/15/15 $ $ Total Financial Consumer, Cyclical -2.4% Daimler Finance North America LLC 1.01% due 08/03/171,6 Ford Motor Credit Company LLC 3.98% due 06/15/16 Total Consumer, Cyclical Consumer, Non-cyclical -0.8% UnitedHealth Group, Inc. 0.77% due 01/17/176 Bumble Bee Holdings, Inc. 9.00% due 12/15/171 Total Consumer, Non-cyclical Communications -0.4% Level 3 Financing, Inc. 3.91% due 01/15/186 Total Corporate Bonds (Cost $40,437,057) Total Investments - 100.5% (Cost $356,870,975) $ Other Assets & Liabilities, net - (0.5)% Total Net Assets - 100.0% $ † Value determined based on Level 1 inputs —See Note 3. †† Value determined based on Level 2 inputs, unless otherwise noted —See Note 3. ††† Value determined based on Level 3 inputs —See Note 3. 1 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $241,314,816 (cost $242,094,596), or 68.2% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 2 Zero coupon rate security. 3 The issuer operates under a Congressional charter; its securities are neither issued nor guaranteed by the U.S. Government. 4 Repurchase Agreement —See Note 7. 5 Security is a step up/step down bond.The coupon increases or decreases at regular intervals until the bond reaches full maturity. 6 Variable rate security. Rate indicated is rate effective at September 30, 2015. 7 Rate indicated is the 7-day yield as of September 30, 2015. plc Public Limited Company See Sector Classification in Trust Information section. Guggenheim Strategy Fund III SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount/Shares Value SHORT TERM INVESTMENTS - 8.2% ASSET BACKED SECURITIES†† - 5.6% California Republic Auto Receivables Trust 2015-3 0.44% due 10/17/16 $ $ CNH Equipment Trust 2015-A 0.25% due 03/24/16 Mercedes-Benz Auto Receivables Trust 2015-1 0.39% due 08/15/16 California Republic Auto Receivables Trust 2015-2 0.39% due 06/15/16 Volvo Financial Equipment LLC 0.35% due 03/15/161 Total Asset Backed Securities (Cost $8,803,915) REPURCHASE AGREEMENT††,2 - 1.3% Jefferies & Company, Inc. 1.69%, Open Maturity 3.20% due 10/01/15 Total Repurchase Agreement (Cost $2,036,000) COMMERCIAL PAPER†† - 0.8% American Water Capital Corp. 10/02/151,3 (Cost $1,199,989) U.S. GOVERNMENT SECURITIES†† - 0.3% United States Treasury Bill 10/22/153 (Cost $499,994) MONEY MARKET INSTRUMENTS† - 0.2% Dreyfus Treasury Prime Cash Management Institutional Shares 0.00%6 Total Short Term Investments (Cost $12,903,204) ASSET BACKED SECURITIES†† - 51.8% Collateralized Loan Obligations -46.8% Cerberus Onshore II CLO LLC 2014-1A, 2.32% due 10/15/231,4 Golub Capital Partners CLO 21M Ltd. 2014-21A, 2.20% due 10/25/261,4 Lockwood Grove CLO Ltd. 2014-1A, 1.67% due 01/25/241,4 Fortress Credit Opportunities III CLO, LP 2014-3A, 2.18% due 04/28/261,4 2014-3A, 2.82% due 04/28/261,4 Golub Capital Partners CLO Ltd. 2015-25A, 2.29% due 08/05/271,4 Face Amount Value ASSET BACKED SECURITIES†† - 51.8% (continued) Collateralized Loan Obligations -46.8% (continued) 2014-10AR, 3.24% due 10/20/211,4 $ $ Baker Street CLO II Ltd. 2006-1A, 1.01% due 10/15/191,4 FS Senior Funding Ltd. 2015-1A, 2.08% due 04/13/251,4 Fortress Credit Opportunities V CLO Ltd. 2014-5A, 2.18% due 10/15/261,4 Rampart CLO Ltd. 2007-1A, 2.17% due 10/25/211,4 Tennenbaum Senior Loan Funding III LLC 2014-3, 2.33% due 10/24/244 Steele Creek CLO Ltd. 2014-1A, 2.58% due 08/21/261,4 Cifc Funding Ltd. 2007-2A, 1.89% due 04/15/211,4 Telos CLO Ltd. 2014-5A, 1.84% due 04/17/251,4 2014-5A, 2.44% due 04/17/251,4 CFIP CLO Ltd. 2014-1A, 1.76% due 04/13/251,4 MCF CLO I LLC 2013-1A, 1.94% due 04/20/231,4 Duane Street CLO IV Ltd. 2007-4A, 2.56% due 11/14/211,4 2007-4A, 1.31% due 11/14/211,4 Marea CLO Ltd. 2015-1A, 2.09% due 10/15/231,4 Cavalry CLO II 2013-2A, 1.64% due 01/17/241,4 Golub Capital BDC CLO 2014 LLC 2014-1A, 2.80% due 04/25/261,4 Madison Park Funding VIII Ltd. 2014-8A, 2.50% due 04/22/221,4 Guggenheim Strategy Fund III SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value ASSET BACKED SECURITIES†† - 51.8% (continued) Collateralized Loan Obligations -46.8% (continued) ACAS CLO Ltd. 2014-1AR, 2.64% due 09/20/231,4 $ $ Fortress Credit Investments IV Ltd. 2015-4A, 2.22% due 07/17/231,4 CIFC Funding Ltd. 2013-3A, 3.29% due 01/29/251,4 TICP CLO I Ltd. 2014-1A, 1.80% due 04/26/261,4 Great Lakes CLO Ltd. 2014-1A, 2.13% due 04/15/251,4 2014-1A, 2.89% due 04/15/251,4 BNPP IP CLO Ltd. 2014-1A, 1.75% due 04/24/261,4 Neuberger Berman CLO Ltd. 2014-12A, 2.40% due 07/25/231,4 TICP CLO II Ltd. 2014-2A, 2.34% due 07/20/261,4 Regatta V Funding Ltd. 2014-1A, 3.45% due 10/25/261,4 Voya CLO Ltd. 2015-3AR, 3.24% due 10/15/221,4 LCM X, LP 2014-10AR, 3.14% due 04/15/221,4 Ares XXIII CLO Ltd. 2014-1AR, 2.49% due 04/19/231,4 Venture CLO Ltd. 2015-11A, 2.26% due 11/14/221,4 Monroe Capital CLO Ltd. 2014-1A, 2.10% due 10/22/261,4 Adirondack Park CLO Ltd. 2013-1A, 3.29% due 04/15/241,4 ACIS CLO Ltd. 2015-6A, 1.89% due 05/01/271,4 ACIS CLO Ltd. 2014-3A, 1.81% due 02/01/261,4 Face Amount Value ASSET BACKED SECURITIES†† - 51.8% (continued) Collateralized Loan Obligations -46.8% (continued) Marathon CLO VI Ltd. 2014-6A, 2.36% due 05/13/251,4 $ $ NewMark Capital Funding CLO Ltd. 2013-1A, 1.45% due 06/02/251,4 WhiteHorse IV Ltd. 2007-4A, 1.74% due 01/17/201,4 CIFC Funding Ltd. 2007-1A, 1.81% due 05/10/211,4 Rockwall CDO Ltd. 2007-1A, 0.85% due 08/01/241,4 Regatta Funding Ltd. 2007-1A, 1.64% due 06/15/201,4 Westbrook CLO Ltd. 2006-1A, 2.05% due 12/20/201,4 Gallatin CLO VII Ltd. 2014-1A, 2.34% due 07/15/231,4 Venture VII CDO Ltd. 2006-7A, 0.52% due 01/20/221,4 Centurion CDO 9 Ltd. 2005-9A, 0.54% due 07/17/191,4 Palmer Square CLO Ltd. 2014-1A, 2.84% due 10/17/221,4 Finn Square CLO Ltd. 2012-1A, 3.13% due 12/24/231,4 CVP Cascade Ltd. 2014-CLO1, 1.74% due 01/16/261,4 Franklin CLO VI Ltd. 2007-6A, 0.54% due 08/09/191,4 Carlyle Global Market Strategies CLO Ltd. 2014-2AR, 3.19% due 07/20/231,4 CIFC Funding Ltd. 2014-1AR, 2.41% due 08/14/241,4 Telos CLO Ltd. 2006-1A, 0.77% due 10/11/211,4 Guggenheim Strategy Fund III SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value ASSET BACKED SECURITIES†† - 51.8% (continued) Collateralized Loan Obligations -46.8% (continued) Flagship CLO VI 2007-1A, 2.73% due 06/10/211,4 $ $ Madison Park Funding V Ltd. 2007-5A, 1.78% due 02/26/211,4 Lime Street CLO Corp. 2007-1A, 1.30% due 06/20/211,4 San Gabriel CLO Ltd. 2007-1A, 2.58% due 09/10/211,4 Nantucket CLO Ltd. 2006-1X, 1.83% due 11/24/20 Great Lakes CLO Ltd. 2014-1A, 3.99% due 04/15/251,4 NewStar Arlington Senior Loan Program LLC 2014-1A, 2.90% due 07/25/251,4 NewStar Commercial Loan Funding LLC 2014-1A, 2.89% due 04/20/251,4 Babson CLO Ltd. 2007-1X, 0.51% due 01/18/214 Sands Point Funding Ltd. 2006-1A, 0.55% due 07/18/201,4 Southfork CLO Ltd. 2005-1A, 1.35% due 02/01/171,4 Total Collateralized Loan Obligations Collateralized Debt Obligations -4.4% ACRE Commercial Mortgage Trust 2014-FL2, 2.26% due 08/15/311,4 2014-FL2, 1.21% due 08/15/311,4 2014-FL2, 1.66% due 08/15/311,4 Resource Capital Corporation Ltd. 2015-CRE4, 1.60% due 08/15/321,4 Triaxx Prime CDO Ltd. 2006-2A, 0.45% due 10/02/391,4 PFP Ltd. 2015-2, 2.21% due 07/14/341,4 Face Amount Value ASSET BACKED SECURITIES†† - 51.8% (continued) Collateralized Debt Obligations -4.4% (continued) Wrightwood Capital Real Estate CDO Ltd. 2005-1A, 0.65% due 11/21/401,4 $ $ SRERS Funding Ltd. 2011-RS, 0.44% due 05/09/461,4 Total Collateralized Debt Obligations Equipment -0.4% MMAF Equipment Finance LLC 2015-AA, 0.39% due 06/03/161 Automotive -0.2% Susquehanna Auto Receivables Trust 2014-1A, 0.58% due 10/17/161 Total Asset Backed Securities (Cost $81,853,629) COLLATERALIZED MORTGAGE OBLIGATIONS†† - 24.6% Residential Mortgage Backed Securities -15.3% CSMC Series 2014-7R, 0.36% due 12/27/371,4 2014-7R, 0.35% due 10/27/361,4 Banc of America Funding Ltd. 2013-R1, 0.41% due 11/03/411,4 CSMC Series 2014-2R, 0.40% due 02/27/461,4 GSMSC Resecuritization Trust 2014-3R, 0.37% due 11/26/361,4 Banc of America Funding Trust 2012-R4, 0.46% due 03/04/391,4 CSMC Series 2014-6R, 0.37% due 09/27/361,4 GSAMP Trust 2005-HE6, 0.63% due 11/25/354 LSTAR Securities Investment Trust 2014-1, 3.29% due 09/01/211,4 Guggenheim Strategy Fund III SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value COLLATERALIZED MORTGAGE OBLIGATIONS†† - 24.6% (continued) Residential Mortgage Backed Securities -15.3% (continued) Structured Asset Investment Loan Trust 2005-1, 0.91% due 02/25/351,4 $ $ 2005-2, 0.93% due 03/25/354 CSMC Series 2014-5R, 0.43% due 04/27/371,4 GCAT LLC 2014-2, 3.72% due 10/25/191,5 Encore Credit Receivables Trust 2005-4, 0.63% due 01/25/364 New Century Home Equity Loan Trust Series 2005-C, 0.44% due 12/25/354 CIT Mortgage Loan Trust 2007-1, 1.64% due 10/25/371,4 Accredited Mortgage Loan Trust 2007-1, 0.32% due 02/25/374 HarborView Mortgage Loan Trust 2006-12, 0.41% due 01/19/384 Structured Asset Securities Corporation Mortgage Loan Trust 2006-NC1, 0.34% due 05/25/364 CSMC Series 2014-9R, 0.34% due 06/25/361,4 GreenPoint Mortgage Funding Trust Series 2007-AR1, 0.27% due 02/25/474 Total Residential Mortgage Backed Securities Commercial Mortgage Backed Securities -9.3% CDGJ Commercial Mortgage Trust 2014-BXCH, 2.06% due 12/15/271,4 BAMLL Commercial Mortgage Securities Trust 2014-ICTS, 1.31% due 06/15/281,4 2014-ICTS, 1.61% due 06/15/281,4 2014-ICTS, 2.11% due 06/15/281,4 Face Amount Value COLLATERALIZED MORTGAGE OBLIGATIONS†† - 24.6% (continued) Commercial Mortgage Backed Securities -9.3% (continued) Resource Capital Corporation Ltd. 2014-CRE2, 1.26% due 04/15/321,4 $ $ Morgan Stanley Capital I Trust 2015-XLF1, 2.41% due 08/14/311,4 JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL5, 2.31% due 07/15/311,4 2014-FL5, 1.19% due 07/15/311,4 COMM Mortgage Trust 2014-FL4, 1.56% due 07/13/311,4 2014-KYO, 2.55% due 06/11/271,4 CSMC Series 2014-ICE, 2.36% due 04/15/271,4 BLCP Hotel Trust 2014-CLRN, 1.56% due 08/15/291,4 Total Commercial Mortgage Backed Securities Total Collateralized Mortgage Obligation (Cost $38,932,999) CORPORATE BONDS†† - 14.0% Financial -9.6% SPST 2015-1 A 1.19% due 03/24/16††† Capital One North America/Mclean VA 1.47% due 08/17/184 Fifth Third Bank/Cincinnati OH 1.24% due 08/20/184 CCR Incorporated MT100 Payment Rights Master Trust 2010-CX, 0.64% due 07/10/174 International Lease Finance Corp. 2.29% due 06/15/164 Royal Bank of Scotland Group plc 1.27% due 03/31/174 Willis Group Holdings plc 4.13% due 03/15/16 Citigroup, Inc. 1.26% due 07/25/164 Macquarie Bank Ltd. 1.12% due 03/24/171,4 JPMorgan Chase & Co. 0.95% due 02/26/164 Nomura Holdings, Inc. 1.79% due 09/13/164 Guggenheim Strategy Fund III SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value CORPORATE BONDS†† - 14.0% (continued) Financial -9.6% (continued) Goldman Sachs Group, Inc. 1.50% due 04/30/184 $ $ Total Financial Consumer, Cyclical -1.6% Ford Motor Credit Company LLC 3.98% due 06/15/16 Daimler Finance North America LLC 1.01% due 08/03/171,4 Total Consumer, Cyclical Consumer, Non-cyclical -1.2% UnitedHealth Group, Inc. 0.77% due 01/17/174 Bumble Bee Holdings, Inc. 9.00% due 12/15/171 Total Consumer, Non-cyclical Communications -0.7% Level 3 Financing, Inc. 3.91% due 01/15/184 Diversified -0.6% HRG Group, Inc. 7.88% due 07/15/19 Industrial -0.2% Quality Distribution LLC / QD Capital Corp. 9.88% due 11/01/18 Face Value Amount CORPORATE BONDS†† - 14.0% (continued) Utilities -0.1% AES Corp. 3.32% due 06/01/194 $ $ Total Corporate Bonds (Cost $22,154,418) SENIOR FLOATING RATE INTERESTS††,4 - 1.2% Technology -0.7% First Data Corp. 3.70% due 03/23/18 LANDesk Group, Inc. 5.00% due 02/25/20 Infor, Inc. 3.75% due 06/03/20 Total Technology Communications -0.5% Univision Communications, Inc. 4.00% due 02/28/20 EMI Music Publishing 4.00% due 08/19/22 Total Communications Total Senior Floating Rate Interests (Cost $1,887,663) Total Investments - 99.8% (Cost $157,731,912) $ Other Assets & Liabilities, net - 0.2% Total Net Assets - 100.0% $ † Value determined based on Level 1 inputs — See Note 3. †† Value determined based on Level 2 inputs, unless otherwise noted — See Note 3. ††† Value determined based on Level 3 inputs — See Note 3. 1 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $116,253,670 (cost $116,585,268), or 73.7% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 2 Repurchase Agreements — See Note 7. 3 Zero coupon rate security. 4 Variable rate security. Rate indicated is rate effective at September 30, 2015. 5 Security is a step up/step down bond.The coupon increases or decreases at regular intervals until the bond reaches full maturity. 6 Rate indicated is the 7-day yield as of September 30, 2015. plc Public Limited Company Guggenheim Variable Insurance Strategy Fund III SCHEDULE OF INVESTMENTS September 30, 2015 Face Value Amount/Shares SHORT TERM INVESTMENTS - 7.0% ASSET BACKED SECURITIES†† - 5.2% AUTOMOTIVE - 4.3% California Republic Auto Receivables Trust 0.44% due 10/17/16 $ $ 0.39% due 06/15/16 Mercedes-Benz Auto Receivables Trust 0.39% due 08/15/16 CarMax Auto Owner Trust 0.35% due 05/16/16 Total Automotive EQUIPMENT - 0.9% CNH Equipment Trust 0.25% due 03/24/16 Total Asset Backed Securities (Cost $6,559,467) REPURCHASE AGREEMENTS††,1 - 1.5% Jefferies & Company, Inc. 1.69%, Open Maturity 3.20% due 10/28/15 Total Repurchase Agreements (Cost $1,956,000) MONEY MARKET INSTRUMENTS† - 0.3% Dreyfus Treasury Prime Cash Management Institutional Shares 0.00%5 (Cost $435,879) Total Short Term Investments (Cost $8,951,346) Face Amount Value ASSET BACKED SECURITIES†† - 54.6% Collateralized Loan Obligations -47.7% CIFC Funding Ltd. 2007-2A, 1.89% due 04/15/212,3 2013-3A, 3.29% due 01/29/252,3 2007-1A, 1.81% due 05/10/212,3 2014-1AR, 2.41% due 08/14/242,3 Lockwood Grove CLO Ltd. 2014-1A, 1.67% due 01/25/242,3 Baker Street CLO II Ltd. 2006-1A, 1.01% due 10/15/192,3 Cerberus Onshore II CLO LLC 2014-1A, 2.32% due 10/15/232,3 Fortress Credit Opportunities V CLO Ltd. 2014-5A, 2.18% due 10/15/262,3 Fortress Credit Opportunities III CLO, LP 2014-3A, 2.18% due 04/28/262,3 Face Amount Value ASSET BACKED SECURITIES†† - 54.6% (continued) Collateralized Loan Obligations -47.7% (continued) 2014-3A, 2.82% due 04/28/262,3 $ $ Tennenbaum Senior Loan Funding III LLC 2014-3, 2.33% due 10/24/242 Golub Capital Partners CLO Ltd. 2015-25A, 2.29% due 08/05/272,3 2014-10AR, 3.24% due 10/20/212,3 FS Senior Funding Ltd. 2015-1A, 2.08% due 05/28/252,3 Steele Creek CLO Ltd. 2014-1A, 2.58% due 08/21/262,3 Telos CLO Ltd. 2014-5A, 1.84% due 04/17/252,3 2006-1A, 0.78% due 10/11/212,3 2014-5A, 2.44% due 04/17/252,3 Neuberger Berman CLO Ltd. 2014-12A, 2.40% due 07/25/232,3 CFIP CLO Ltd. 2014-1A, 1.76% due 04/13/252,3 Duane Street CLO IV Ltd. 2007-4A, 2.56% due 11/14/212,3 2007-4A, 1.31% due 11/14/212,3 MCF CLO I LLC 2013-1A, 1.94% due 04/20/232,3 ACAS CLO Ltd. 2014-1AR, 2.64% due 09/20/232,3 Marea CLO Ltd. 2015-1A, 2.09% due 10/15/232,3 Great Lakes CLO Ltd. 2014-1A, 2.13% due 04/15/252,3 2014-1A, 2.89% due 04/15/252,3 2014-1A, 3.99% due 04/15/252,3 Lime Street CLO Corp. 2007-1A, 1.30% due 06/20/212,3 Madison Park Funding VIII Ltd. 2014-8A, 2.50% due 04/22/222,3 Guggenheim Variable Insurance Strategy Fund III SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value ASSET BACKED SECURITIES†† - 54.6% (continued) Collateralized Loan Obligations -47.7% (continued) TICP CLO II Ltd. 2014-2A, 2.34% due 07/20/262,3 $ $ Regatta V Funding Ltd. 2014-1A, 3.45% due 10/25/262,3 LCM X, LP 2014-10AR, 3.14% due 04/15/222,3 Highbridge Loan Management Ltd. 2014-1A, 2.57% due 09/20/222,3 Ares XXIII CLO Ltd. 2014-1AR, 2.49% due 04/19/232,3 Venture CLO Ltd. 2015-11A, 2.26% due 11/14/222,3 Monroe Capital CLO Ltd. 2014-1A, 2.10% due 10/22/262,3 ACIS CLO Ltd. 2015-6A, 1.89% due 05/01/272,3 Fortress Credit Investments IV Ltd. 2015-4A, 2.22% due 07/17/232,3 Cavalry CLO II 2013-2A, 1.64% due 01/17/242,3 NewMark Capital Funding CLO Ltd. 2013-1A, 1.45% due 06/02/252,3 Golub Capital BDC CLO LLC 2014-1A, 2.80% due 04/25/262,3 WhiteHorse IV Ltd. 2007-4A, 1.74% due 01/17/202,3 Rockwall CDO Ltd. 2007-1A, 0.85% due 08/01/242,3 NYLIM Flatiron CLO Ltd. 2006-1A, 1.78% due 08/08/202,3 2006-1X, 0.55% due 08/08/202 Marathon CLO VI Ltd. 2014-6A, 2.36% due 05/13/252,3 Regatta Funding Ltd. 2007-1A, 1.64% due 06/15/202,3 Face Amount Value ASSET BACKED SECURITIES†† - 54.6% (continued) Collateralized Loan Obligations -47.7% (continued) Westbrook CLO Ltd. 2006-1A, 2.05% due 12/20/202,3 $ $ Venture VII CDO Ltd. 2006-7A, 0.52% due 01/20/222,3 Centurion CDO Ltd. 2005-9A, 0.54% due 07/17/192,3 TICP CLO I Ltd. 2014-1A, 1.80% due 04/26/262,3 BNPP IP CLO Ltd. 2014-1A, 1.75% due 04/24/262,3 Babson CLO Ltd.2 2007-1X, 0.51% due 01/18/21 Carlyle Global Market Strategies CLO Ltd. 2014-2AR, 3.18% due 07/20/232,3 Franklin CLO VI Ltd. 2007-6A, 0.54% due 08/09/192,3 Palmer Square CLO Ltd. 2014-1A, 2.84% due 10/17/222,3 Finn Square CLO Ltd. 2012-1A, 3.13% due 12/24/232,3 CVP Cascade CLO Ltd. 2014-CLO1, 1.74% due 01/16/262,3 Flagship CLO VI 2007-1A, 2.73% due 06/10/212,3 Madison Park Funding V Ltd. 2007-5A, 1.78% due 02/26/212,3 San Gabriel CLO Ltd. 2007-1A, 2.58% due 09/10/212,3 Nantucket CLO Ltd. 2006-1X, 1.83% due 11/24/202 NewStar Arlington Senior Loan Program LLC 2014-1A, 2.90% due 07/25/252,3 Newstar Commercial Loan Funding LLC 2014-1A, 2.89% due 04/20/252,3 Sands Point Funding Ltd. 2006-1A, 0.55% due 07/18/202,3 Guggenheim Variable Insurance Strategy Fund III SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value ASSET BACKED SECURITIES†† - 54.6% (continued) Collateralized Loan Obligations -47.7% (continued) Southfork CLO Ltd. 2005-1A, 1.35% due 02/01/172,3 $ $ Total Collateralized Loan Obligations Collateralized Debt Obligations -6.1% Resource Capital Corporation Ltd. 2014-CRE2, 1.26% due 04/15/322,3 2015-CRE4, 1.60% due 08/15/322,3 ACRE Commercial Mortgage Trust 2014-FL2, 2.26% due 08/15/312,3 2014-FL2, 1.21% due 08/15/312,3 2014-FL2, 1.66% due 08/15/312,3 Triaxx Prime CDO Ltd. 2006-2A, 0.45% due 10/02/392,3 PFP Ltd. 2015-2, 2.21% due 07/14/342,3 SRERS Funding Ltd. 2011-RS, 0.44% due 05/09/462,3 Total Collateralized Debt Obligations Equipment -0.6% CNH Equipment Trust 2015-B, 0.38% due 06/03/16 Automotive -0.2% Susquehanna Auto Receivables Trust 2014-1A, 0.58% due 10/17/163 Total Asset Backed Securities (Cost $69,909,609) COLLATERALIZED MORTGAGE OBLIGATIONS†† - 21.4% Residential Mortgage Backed Securities -15.6% CSMC Series 2014-7R, 0.36% due 12/27/372,3 2014-7R, 0.35% due 10/27/362,3 2014-2R, 0.40% due 02/27/462,3 2014-5R, 0.43% due 04/27/372,3 2014-6R, 0.37% due 09/27/362,3 Face Amount Value COLLATERALIZED MORTGAGE OBLIGATIONS†† - 21.4% (continued) Residential Mortgage Backed Securities -15.6% (continued) 2014-9R, 0.34% due 06/27/362,3 $ $ GSMSC Resecuritization Trust 2014-3R, 0.37% due 11/26/362,3 GSAMP Trust 2005-HE6, 0.63% due 11/25/352 Banc of America Funding Ltd. 2013-R1, 0.41% due 11/03/412,3 Structured Asset Investment Loan Trust 2005-1, 0.91% due 02/25/352,3 2005-2, 0.93% due 03/25/352 GCAT LLC 2014-2, 3.72% due 10/25/193,4 Encore Credit Receivables Trust 2005-4, 0.63% due 01/25/362 New Century Home Equity Loan Trust Series 2005-C, 0.44% due 12/25/352 LSTAR Securities Investment Trust 2014-1, 3.29% due 09/01/212,3 CIT Mortgage Loan Trust 2007-1, 1.64% due 10/25/372,3 HarborView Mortgage Loan Trust 2006-12, 0.41% due 01/19/382 Structured Asset Securities Corporation Mortgage Loan Trust 2006-NC1, 0.34% due 05/25/362 Accredited Mortgage Loan Trust 2007-1, 0.32% due 02/25/372 Guggenheim Variable Insurance Strategy Fund III SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value COLLATERALIZED MORTGAGE OBLIGATIONS†† - 21.4% (continued) Residential Mortgage Backed Securities -15.6% (continued) GreenPoint Mortgage Funding Trust Series 2007-AR1, 0.27% due 02/25/472 $ $ Total Residential Mortgage Backed Securities Commercial Mortgage Backed Securities -5.8% BAMLL Commercial Mortgage Securities Trust 2014-ICTS, 1.30% due 06/15/282,3 2014-ICTS, 1.61% due 06/15/282,3 2014-ICTS, 2.11% due 06/15/282,3 JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL5, 2.31% due 07/15/312,3 2014-FL5, 1.19% due 07/15/312,3 COMM Mortgage Trust 2014-FL4, 1.56% due 07/13/312,3 2014-KYO, 2.55% due 06/11/272,3 CSMC Series 2014-ICE, 2.36% due 04/15/272,3 BLCP Hotel Trust 2014-CLRN, 1.56% due 08/15/292,3 Total Commercial Mortgage Backed Securities Total Collateralized Mortgage Obligations (Cost $27,455,943) CORPORATE BONDS†† - 15.0% Financial -10.6% SPST 2015-1A, 1.19% due03/24/16††† Fifth Third Bank/Cincinnati OH 1.24% due 08/20/182 Capital One North America/Mclean VA 1.47% due 08/17/182 International Lease Finance Corp. 2.29% due 06/15/162 CCR Incorporated MT100 Payment Rights Master Trust 0.64% due 07/10/172 Willis Group Holdings plc 4.13% due 03/15/16 Face Amount Value CORPORATE BONDS†† - 15.0% (continued) Financial -10.6% (continued) Royal Bank of Scotland Group plc 1.27% due 03/31/172 $ $ Citigroup, Inc. 1.26% due 07/25/162 Macquarie Bank Ltd. 1.12% due 03/24/172,3 JPMorgan Chase & Co. 0.95% due 02/26/162 Nomura Holdings, Inc. 1.79% due 09/13/162 Goldman Sachs Group, Inc. 1.50% due 04/30/182 Total Financial Consumer, Cyclical -1.7% Ford Motor Credit Company LLC 3.98% due 06/15/16 Daimler Finance North America LLC 1.01% due 08/03/172,3 Total Consumer, Cyclical Communications -0.9% Level 3 Financing, Inc. 3.91% due 01/15/182 Diversified -0.8% HRG Group, Inc. 7.88% due 07/15/19 Consumer, Non-cyclical -0.7% UnitedHealth Group, Inc. 0.77% due 01/17/172 Bumble Bee Holdings, Inc. 9.00% due 12/15/173 Total Consumer, Non-cyclical Industrial -0.2% Quality Distribution LLC / QD Capital Corp. 9.88% due 11/01/18 Utilities -0.1% AES Corp. 3.32% due 06/01/192 Total Corporate Bonds (Cost $19,231,819) SENIOR FLOATING RATE INTERESTS††,2 - 1.8% Technology -1.3% First Data Corp. 3.70% due 03/23/18 Ciena Corp. 3.75% due 07/15/19 Infor, Inc. 3.75% due 06/03/20 LANDesk Group, Inc. 5.00% due 02/25/20 Total Technology Communications -0.5% Univision Communications, Inc. 4.00% due 02/28/20 Guggenheim Variable Insurance Strategy Fund III SCHEDULE OF INVESTMENTS September 30, 2015 Face Amount Value SENIOR FLOATING RATE INTERESTS†† - 1.8% (continued) Communications -0.5% (continued) EMI Music Publishing 4.00% due 08/19/22 $ $ Total Communications Value SENIOR FLOATING RATE INTERESTS†† - 1.8% (continued) Total Senior Floating Rate Interests (Cost $2,322,716) $ Total Investments - 99.8% (Cost $127,871,433) $ Other Assets & Liabilities, net - 0.2% Total Net Assets - 100.0% $ † Value determined based on Level 2 inputs —See Note 3. †† Value determined based on Level 2 inputs, unless otherwise noted —See Note 3. ††† Value determined based on Level 3 inputs —See Note 3. 1 Repurchase Agreement —See Note 7. 2 Variable rate security. Rate indicated is rate effective at September 30, 2015. 3 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $89,645,733 (cost $89,894,072), or 70.1% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 4 Security is a step up/step down bond.The coupon increases or decreases at regular intervals until the bond reaches full maturity. 5 Rate indicated is the 7-day yield as of September 30, 2015. plc Public Limited Company See Sector Classification in Trust Information section. Guggenheim Strategy Fund I STATEMENT OF ASSETS AND LIABILITIES September 30, 2015 ASSETS: Investments, at value (cost $962,635,181) $ Receivables: Interest From Adviser Total assets LIABILITIES: Overdraft due to custodian bank 12 Payable for: Securities purchased Audit fees Fund accounting/administration fees Trustees' fees* Transfer agent Miscellaneous Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital $ Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net assets $ Capital shares outstanding Net asset value per share $ * Relates to Trustees not deemed “interested persons” within the meaning of Section 2(a)(19) of the 1940 Act. Guggenheim Strategy Fund II STATEMENT OF ASSETS AND LIABILITIES September 30, 2015 ASSETS: Investments, at value (cost $356,870,975) $ Cash Receivables: Interest From Adviser Total assets LIABILITIES: Payable for: Securities purchased Fund shares redeemed Audit fees Fund accounting/administration fees Transfer agent Trustees' fees* Miscellaneous Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net assets $ Capital shares outstanding Net asset value per share $ * Relates to Trustees not deemed “interested persons” within the meaning of Section 2(a)(19) of the 1940 Act. Guggenheim Strategy Fund III STATEMENT OF ASSETS AND LIABILITIES September 30, 2015 ASSETS: Investments, at value (cost $157,731,912) $ Cash Receivables: Interest From Adviser Total assets LIABILITIES: Payable for: Audit fees Fund accounting/administration fees Trustees' fees* Transfer agent Miscellaneous Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net assets $ Capital shares outstanding Net asset value per share $ * Relates to Trustees not deemed “interested persons” within the meaning of Section 2(a)(19) of the 1940 Act. Guggenheim Variable Insurance Strategy Fund III STATEMENT OF ASSETS AND LIABILITIES September 30, 2015 ASSETS: Investments, at value (cost $127,871,433) $ Cash Receivables: Interest From Adviser Total assets LIABILITIES: Payable for: Audit fees Fund accounting/administration fees Transfer agent Trustees' fees* 74 Miscellaneous Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net assets $ Capital shares outstanding Net asset value per share $ * Relates to Trustees not deemed “interested persons” within the meaning of Section 2(a)(19) of the 1940 Act. Guggenheim Strategy Fund I STATEMENT OF OPERATIONS Year EndedSeptember 30, 2015 INVESTMENT INCOME: Interest $ Dividends from securities of affiliated issuers Total investment income EXPENSES: Fund accounting/administration fees Professional fees Custodian fees Trustees' fees* Transfer agent Line of credit fees Printing fees Miscellaneous Total expenses Less: Expenses waived by Adviser ) Net expenses Net investmentincome NET REALIZED ANDUNREALIZED GAIN (LOSS): Net realizedgain (loss)on: Investments in unaffiliated issuers Investments in affiliated issuers ) Net realized loss ) Net change in unrealized appreciation (depreciation) on investments ) Net realized and unrealized loss ) Netincrease in net assets resulting from operations $ * Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. Guggenheim Strategy Fund II STATEMENT OF OPERATIONS Year EndedSeptember 30, 2015 INVESTMENT INCOME: Interest $ Dividends from securities of affiliated issuers Total investment income EXPENSES: Fund accounting/administration fees Professional fees Custodian fees Transfer agent Trustees' fees* Line of credit fees Printing fees Miscellaneous Total expenses Less: Expenses waived by Adviser (4,208 ) Net expenses Net investmentincome NET REALIZED ANDUNREALIZED GAIN (LOSS): Net realizedgain (loss)on: Investments in unaffiliated issuers Investments in affiliated issuers (73,297 ) Net realized loss (42,792 ) Net change in unrealized appreciation (depreciation) on investments (642,135 ) Net realized and unrealized loss (684,927 ) Netincrease in net assets resulting from operations $ * Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. Guggenheim Strategy Fund III STATEMENT OF OPERATIONS Year EndedSeptember 30, 2015 INVESTMENT INCOME: Interest $ Dividends from securities of affiliated issuers Total investment income EXPENSES: Fund accounting/administration fees Professional fees Transfer agent Custodian fees Trustees' fees* Line of credit fees Miscellaneous Total expenses Less: Expenses waived by Adviser ) Net expenses Net investmentincome NET REALIZED ANDUNREALIZED LOSS: Net realizedlosson: Investments in unaffiliated issuers (53,833 ) Investments in affiliated issuers (13,761 ) Net realized loss (67,594 ) Net change in unrealized appreciation (depreciation) on investments (134,067 ) Net realized and unrealized loss (201,661 ) Netincrease in net assets resulting from operations $ * Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. Guggenheim Variable Insurance Strategy Fund III STATEMENT OF OPERATIONS Year EndedSeptember 30, 2015 INVESTMENT INCOME: Interest $ Dividends from securities of affiliated issuers Total investment income EXPENSES: Fund accounting/administration fees Professional fees Transfer agent Custodian fees Trustees' fees* Line of credit fees Printing fees Miscellaneous Total expenses Less: Expenses waived by Adviser (39 ) Net expenses Net investmentincome NET REALIZED ANDUNREALIZED LOSS: Net realizedlosson: Investments in unaffiliated issuers (37,699 ) Investments in affiliated issuers (13,761 ) Net realized loss (51,460 ) Net change in unrealized appreciation (depreciation) on investments (53,065 ) Net realized and unrealized loss (104,525 ) Netincrease in net assets resulting from operations $ * Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. Guggenheim Strategy Fund I STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended September 30, September 30, 2014a INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ $ Net realizedloss oninvestments (109,117 ) (271,334 ) Net change in unrealized appreciation (depreciation)on investments (837,425 ) (486,927 ) Net increasein net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income (9,087,462 ) (2,174,393 ) Return of capital – ) Total distributions to shareholders (9,087,462 ) (2,893,256 ) CAPITAL SHARE TRANSACTIONS: Proceeds from sale of shares Distributions reinvested Cost of shares redeemed (2,000,782,655 ) (300,765,200 ) Net increasefrom capital share transactions Net increasein net assets NET ASSETS: Beginning of period – End of period $ $ Distributions in excess of net investment income at end of period $ ) $
